DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 09/22/2021.  Claims 1 and 3-20 were previously rejected.  Claims 1, 10, and 17 have been amended. Claims 1, and 3-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach or suggest “closing the interactive prompt”.
The Examiner respectfully disagrees.  Powlen et al. (US Pub 20130043302) teaches closing of an interactive prompt in paragraph ¶0034 where it discloses that user 130 may send QR codes to users 140a and 140b via electronic communication.  It also explicitly states 
“The QR code 150, when decoded by the client application 162”
The Examiner construes this to mean that the user decides when to utilize the QR code in the electronic communication. The user does not have to interact with the 
The Examiner maintains the rejections of claims 1, and 3-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub 20140217178), view of Powlen et al. (US Pub 20130043302), and further in view of Trounce (US Pub 20130275255).
1.  With respect to independent claim 1, Zhou teaches a method implemented by one or more computing devices (see Zhou fig.9 and ¶0054-0055 identification code based three dimensional interactive system), the method comprising:
obtaining, from interaction information sent by a first client end to a destination, a digital object unique identifier (DOI) (see Zhou ¶0056 server takes identification coded real object obtained by video equipment);;
analyzing the DOI to obtain information identified by the DOI; receiving an interaction information receiving request from a second client end (see Zhou ¶0056 server identifies the identification code from look up table and then obtains object information based on identification code); and
user activates button showing object information transmitted via network on client display);
pushing the information identified by the DOI to the second client end in response to a first selection being input at the interactive prompt (see Zhou fig.9 and ¶0061, ¶0145-0146 user activates button showing object information transmitted via network on client display);
Zhou is silent to explicitly teach displaying, at the second client end upon a first selection being input at the interactive prompt, an information interactive interface including the information identified by the DOI and closing the interactive prompt; and
displaying, at the second client end upon a second selection being input at the interactive prompt, an information interactive interface not including any of the information identified by the DOI and closing the interactive prompt, without the information identified by the DOI being pushed to the second client end.
Powlen teaches a social media system where using QR codes for facilitating social interactions (see Powlen Abstract).
Powlen teaches displaying, at the second client end upon a first selection being input at the interactive prompt, an information interactive interface including the information identified by the DOI and closing the interactive prompt (see Powlen fig.1 and ¶0028, ¶0030, and ¶0034 client 160 access QR code sent by user 130, thus prompting an interactive interface by the DOI, and user can check the QR at a later time, thereby closing the interactive prompt for the time being);  

Zhou in view of Powlen is silent to explicitly teach displaying, at the second client end upon a second selection being input at the interactive prompt, an information interactive interface not including any of the information identified by the DOI, without the information identified by the DOI being pushed to the second client end.
Trounce teaches an online personalized bereavement products and services system that allows for a user to create their own specified goods and services at their convenience.
Trounce teaches displaying, at the second client end upon a second selection being input at the interactive prompt, an information interactive interface not including any of the information identified by the DOI, without the information identified by the DOI being pushed to the second client end (see Trounce ¶0067 and ¶0081 “in response to an individual reading or scanning a QR code may include functions that automatically prompt a user to download a memorial presentation to a computing device”). Since the user is automatically prompted to download an attachment, the interactive interface did not include the information identified by the DOI and it was also not pushed to the client end user.  The user would have to respond to the prompt if they want to download the attachment to their device.
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Zhou/Powlen with the prompting of downloading an attachment associated with a QR code taught by Trounce in order to save time for the user and storage on their device if they wish not to view certain attachments.

3.  For claim 3, Zhou/Powlen/Trounce teaches The method of claim 1, wherein pushing the interaction information and the information identified by the DOI to the second client end comprises pushing new interaction information that includes the information identified by the DOI to the second client end (see Zhou ¶0061-0062 conducting three dimensional interactions based on position of the video equipment and transmit relative motion information to the user interface).

4. For claim 4, Zhou/Powlen/Trounce teaches the method of claim 1, wherein obtaining the DOI from the interaction information comprises: obtaining image information from the interaction information (see Zhou ¶0056 obtaining identification code from coded real object); determining whether the image information includes the DOI (see Zhou ¶0056 server identifies the identification code from look up table); and extracting the DOI from the image information in response to determining that the image information includes the DOI (see Zhou ¶0056 object information included in the identification code obtained by the server).

5. For claim 5, Zhou/Powlen/Trounce teaches the method of claim 1, wherein causing the second client end to determine whether to display the information identified by the DOI comprises:
pushing a display operation entry for the information identified by the DOI to the second client end (see Zhou ¶0061 object information from server is composited on identification coded image to add the object information the user can activate a button showing info on the display); and
pushing the information identified by the DOI to the second client end in response to receiving a display trigger instruction for the information identified by the DOI from the second client end (see Zhou ¶0056, ¶0061 object info obtained by server via network database, user triggers display of object info by activating button on display of client device), wherein the display trigger instruction is triggered by a user operation on the display operation entry (see Zhou ¶0061 user provided with button on the display to activate object information on the client display).

6. For claim 6, Zhou/Powlen/Trounce teaches the method of claim 1, further comprising pushing an operation entry for the information identified by the DOI to the second client end (see Zhou ¶0061 user provided with button on display to activate object information on the display).

7. For claim 7, Zhou/Powlen/Trounce teaches the method of claim 1, wherein the interaction information comprises interaction information in instant messaging, interaction information in a social networking platform or interaction information in an electronic mail (see Powlen ¶0032-0034 that the client application is part of a social media platform and can integrate the quick response reader 164 and the client devices 160).

8. For claim 8, Zhou/Powlen/Trounce teaches the method of claim 1, wherein the DOI comprises a two-dimensional code, a bar code, a character code or a network domain name (see Zhou ¶0042 two dimensional bar code).

10. With respect to independent claim 10, please see the rejection of claim 1.
11. For claim 11, please see the rejection of claim 3.
12. For claim 12, please see the rejection of claim 4.
13. For claim 13, please see the rejection of claim 5.
14. For claim 14, please see the rejection of claim 6.
15. For claim 15, please see the rejection of claim 7.

17. With respect to independent claim 17, please see the rejection of claim 1.
18. For claim 18, please see the rejection of claim 4.
19. For claim 19, please see the rejection of claim 5.
20. For claim 20, please see the rejection of claim 7.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou/Powlen/Trounce and further in view of Ibrahimbegovic et al. (US Pub 20130320100).
9.  For claim 9, Zhou/Powlen/Trounce teaches all the limitations of claim 1.  Zhou/Powlen/Trounce teaches the method of claim 1, further comprising: determining whether the information identified by the DOI is safe prior to pushing the information identified by the DOI to the second client end; and pushing the information identified by the DOI to the second client end in response to determining that the information identified by the DOI is safe.
	Ibrahimbegovic teaches generating and authenticating barcodes, specifically secure barcodes.  The secure barcodes are created to ensure trust and to verify if the content associated with the barcode is safe.  Please see ¶0042-0044, and ¶0046-¶0048.  The response generator creates a response based on the verification for the content encoded in the QR code.
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the system taught by Zhou/Powlen/Trounce with the secure and verification of QR codes taught by Ibrahimbegovic in order to provide increase security when scanning QR codes to avoid malicious software that may infect a user device.

16. For claim 16, please see the rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
December 29, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456